         Case 1:19-cv-10254-JGK Document 27 Filed 11/13/20
                                                       ~     I ·~ :=-::::-..::.:
                                                                    Page 1 ..:~~
                                                                   ·--   --      of ~~.:...
                                                                                     1 .._
                                                  •r- - ··-...
                                                  \I lTfT1~ Sl>1'l' '.
                                                                  .J r')c:
                                                             I,l' 1· ~   . )'1_v.
                                                                               ' K-:::;'
                                                                                 - .,,. T'T
                                                                                         ..
UNITED STATES DISTRICT COURT                                     'Ir•
                                                                 t: --,L-}=:("'1'
                                                                           · -
                                                                                  •~0 '·~
                                                                                    .a.
                                                                                            ·r,. '
                                                                                            •
                                                                                                     T ,   I   r '


                                                                 \! :-.:: ,. - .
SOUTHERN DISTRICT OF NEW YORK                                     ! '"If',, , ;,.


                                                                    .,
                                                                                                     u / i1(;-rn-o
EMANUEL DELACRUZ

                            Plaintiff,                           19      CV    10254 (JGK)

                                                                 ORDER
              - against -

BURBERRY LIMITED,

                            Defendant.

JOHN G. KOELTL, District Judge:

     The motion to dismiss is withdrawn without prejudice to

renewal after the Court of Appeals for the Second Circuit

decides the braille gift card cases .                  This case is otherwise

stayed .    The Clerk is directed to close Docket Nos. 17                                       &    22.

     SO ORDERED.

Dated:        New York, New York
              November 13, 2020             ~ 6/(~      John G. Koeltl
                                                  = e d States District Judge
